F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 11 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    MARCUS P. DUNLAP,

                Plaintiff-Appellant,

    v.                                                   No. 99-6114
                                                     (D.C. No. 98-CV-184)
    STEVE HARGETT; MICHAEL                               (W.D. Okla.)
    DAVID; CAPTAIN CROSS; CARL B,
    medical assistant; KARL
    GHELARDUCCI,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Plaintiff Marcus P. Dunlap appeals from an order of the district court

granting defendants’ motion for summary judgment in this case brought pursuant

to 42 U.S.C. § 1983 . We affirm.

      Dunlap brought this action pro se,   1
                                               contending that defendants violated his

First and Fourth Amendment rights by subjecting him to a body cavity search for

contraband. A magistrate judge issued findings and a recommendation. Dunlap

filed objections to the magistrate judge’s report; the district court reviewed these

objections, and granted summary judgment for defendants.

      On appeal, Dunlap argues that defendants’ evidence did not conform to the

requirements of Fed. R. Civ. P. 56 and that the district court erred when it

concluded no reasonable person could find for plaintiff. Dunlap contends that

incident reports cannot be considered on summary judgment motions because they

contain hearsay and would not be admissible at trial. He also asserts that one

affidavit is invalid because it is not based on personal knowledge.

      “We review the entry of summary judgment de novo, drawing all

reasonable inferences in favor of the nonmovants.” Hulsey v. Kmart, Inc.,

43 F.3d 555, 557 (10th Cir. 1994). The moving party must show there is no


1
      Dunlap later retained counsel, who also represents him on appeal.

                                           -2-
genuine issue as to any material fact and it is entitled to judgment as a matter of

law. See id. The nonmovant must “go beyond the pleadings” and submit

materials which designate “‘specific facts showing that there is a genuine issue

for trial.’” Celotex Corp. v. Catrett , 477 U.S. 317, 324 (1986) (quoting    Fed. R.

Civ. P. 56(e)). If the nonmovant “does not so respond, summary judgment, if

appropriate, shall be entered against” the nonmovant. Rule 56(e).

       The appendix submitted to this court contains no indication that plaintiff

attempted to meet his burden as required. The special report, ordered by the court

pursuant to Martinez v. Aaron , 570 F.2d 317 (10th Cir. 1978), “is treated like an

affidavit.” Hall v. Bellmon , 935 F.2d 1106, 1111 (10th Cir.1991).      The report is

intended “to aid in determining which facts alleged in the complaint [a]re

relevant, accurate, and subject to bona fide dispute . . . .”   Martinez v. Chavez ,

574 F.2d 1043, 1046 (10th Cir. 1978). The court cannot “accept the factual

findings of the prison investigation when the plaintiff has presented conflicting

evidence.” Hall , 935 F.2d at 1111.

       Dunlap has not presented any evidence to contest the special report. He

merely states that the incident reports “possibly contain hearsay,” appellant’s br.

at 3, and would not be admissible at trial. Dunlap appears to concede that the

only evidence before the district court was the special report, but contends that he




                                              -3-
need not dispute it because the report is insufficient to justify the grant of

summary judgment. Absent such evidence, the report stands.

       Prisoners “retain a limited constitutional right to bodily privacy . . .     .”

Hayes v. Marriott , 70 F.3d 1144, 1146 (10th Cir. 19 95). However, that right is

constrained by the requirements of prison administration.           See id. The materials

submitted to this court show a rational relationship between the strip search and

the legitimate governmental interest in not         permitting contraband in the prison.

Dunlap has not shown, on the record submitted here, that the prison officials’

suspicions and the resulting search were not justified.

       The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                            Entered for the Court



                                                            Paul J. Kelly, Jr.
                                                            Circuit Judge




                                              -4-